 

GERRY WILLIAMS/D-77087/C4-129
CALIFORNIA STATE PRISON-LACG Ell

P.O. BOX 8457,
LANCASTER, CA 93539-8457

 

APR 24 2026

OEPUT? CLERK

CLERK, U.S. DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
BY

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

GERRY WILLIAMS, CASE No.1:19-cv-00855 EPG (PCO

 

Plaintiff,
OBJECTION TO MAGISTRATE JUDGE'S
Ws FINDING AND RECOMMENDATIONS

CLEMENT OGBUEHI, et al.,
Defentands.

\
4

)
2
2
)
)
)
)
)
)
)
)
)

 

This is a 42 U.S.C. §1983 action filed by Plaintiff, Gerry
Williams, for deliberate indifference to a serious medical need
against Defendants Clemane Obguehi and Wayne ULit.

Plaintiff objects to the Magistrate Judge's Finding and
Recommendations to dismiss Plaintiff's 42 U.S.C. §1983 civil claim
for deliberate indifference to a serious medical need. Plaintiff
is an inmate at California State Prison-LAC, who at the time of
his deprivation of medical care was confined at Kern Valley State
Prison (KVSP), who was dignosed with Hep-C and cirrhosis of the

Liver, requiring interferon treatment. Plaintiff requested a transfer

from KVSP based on the fact that KVSP is a Valley Fever hot spot
(1)
and that Plaintiff suffers from Hep-C and that Hep-C treatment weaken
the immune system making Plaintiff more. susceptible to valley fever.

Plaintiff was evaluated on February 11, 2013, by A.Manasrah,M.D.
who documented that Plaintiff is Hep-C positive. On October 17, |
2013, Plaintiff submitted a Health Care Service Request Form stating
that he was experiencing excruciating pain in the upper right side,
which he believed may be related to Hep-C causing liver damage or
kidney damage.

Plaintiff evaluated by RN German on December 2, 2013, who
recorded that Plaintiff has a history of Hep-C.

For more than thre years, Plaintiff complained to Defendant
Wayne Ulit that he was having excruciating pain in his upper right
‘Side and that he believe that his Hep-C was getting worse. Yet,
Defendant Wayne Ulit stated that he would not give Plaintiff the
treatment because the medication is very expensive and Plaintiff

had to be under 55 years old to receive the treatment. ’
A MATERIAL FACT. EXISTS AS TO WHETHER DEFENDANTS
WERE DELIBERATE INDIFFERENT TO PLAINTIFF'S
SERIOUS MEDICAL NEEDS | .

In 1976, the United States Supreme Court recognized that by
embodying "Broad and idealistic concepts of dignity, civilized
standards, humanity, and decency," the Eighth Amendment prohibits
the "deliberate indifference to a serious medical need of prisoners,"
holding that it “constitutes the unnecessary and wanton infliction
of pain." Estelle Vs. Gamble, 429 U.S. 97, 102-4(1976) (internal.
éitation and quotations omitted). "A determation of'deliberate
indifference’ involves an examination of two elements:The seriousness

of the prisoner's medical need and the nature of the Defendant's

response to that need." McGuckin Vs. Smith, 974 F.2d 1050, 1059(9th
Oo (2)
 

Cir. 1992)

The Magistrate Judge do not appear to directly deny the fact
that Plaintiff had a legitimate serious medical need. The Magistrate
Judge stated that "Plaintiff alleges that he has had Hep-c for 18
years, and now has cirrhosis of the liver. Construing the factual
allegations in favor of Plaintiff, Plaintiff has sufficiently alleged
that he has a serious medical need." |

The overwhemling evidence establishes that Plaintiff was suffering
from excruciating pain in his upper right side that he believes
was the Hep-C affecting his lever. The record show that Plaintiff
suffer from Hep-C which has now elevated to cirrhosis of the liver.

The Defendants stood by while Plaintiff was suffering severe
pain and faced a high likehood of contracting cirrhosis of the Liver.
which has now occurred. A 'serious” medical need exists if the
‘failure to treat a prisoner's condition could result in further signi-
ficant injury or the ‘unnecessary and wanton infliction of pain.'"
McGuckin 874 F.2d at 1059(quoting Estelle, 429 U.S. at 104.)

The United States Supreme Court has indicated that a medical
need is sufficiently serious if it is not identified with the "routine

discomfort that ‘is part of the penalty that criminal offenders pay

 

for their offense against society," Id. (citing Hudson Vs. McMillian
503 U.S. 1,8-9 (1992), or pain or suffering which no one suggests
would serve any penological purpose." Estelle 429 U.S. 103. In
making this determination, Ninth Circuit case law counsels. examining
such factors as whether a "reasonable doctor or patient ‘would find

" whether there

[it] important and worthy of comment or treatment,
is "the presence of a medical condition that significant affects

an individual's daily activities, or whether the inmate has a

(3)
 

"chronic and substantial pain." McGuckin 974 F.2d 1059-60.

Plaintiff's conditions surpasses these criteria. For more
than three years, Plaintiff complained to Defendant Wayne Ulit that
he was having excruciating pain in his upper right side and believed
his Hep-C was getting worse. On or about November 29, 2016, Plaintiff
was evaluated by Defendant Clement Obguehi who reviewed Plaintiff's _
medical history and discovered that Plaintiff was Hep-C positive.
Plaintiff explained that he has been experiencing excruciating pain
in the upper right side for four or five years and has not received
any treatment. |

This condition is important and worthy of comment and treatment,
and the failure to treat Plaintiff's Hep-C condition has resulted
in further significant injury and prolong chronic pain (cirrhosis
of he liver)(id.) .

Plaintiff should have been given some type of medical treatment
for his Hep-C as soon as possible. His severe pain, and high risk
of suffering an imminent liver damage, constitute the unnecessary
and wanton infliction of pain, particularly since no one suggests
that this pain served any penological purpose. As such, Plaintiff's
medical needs were sufficiently"serious."
The Magistrate Judge stated ‘that "Blaintifé does not allege facts
showing a deliberate indifference to his medical needs. Plaintiff
explains in detail how he believes that he should be receiving a
certain type of treatment for Hep-C based on new reseach and develop-
ments in medicine. He certaintly alleges that he disagrees with
the medical treatment, or lack thereof, that was given to him."

The evidence show that Plaintiff has Hep-C and was not receiving

any kind of treatment at all.

(4)
 

Plaintiff"need not show that [the Defendants] acted of failed .
to act believing that harm actually would befall [Plaintiff];it
is enough to show that they acted despite [their] knowledge of a
substantial risk of serious harm." Farmer Vs. Brennan, 511 U.S.

825, 842(1994), See Id. at 836(noting that the mens rea for medical
care claims is not as high as the standard for excessive force claims).
Whether the defendants had the requisite state of mind "Gs a question
of fact subject to demonstration in the usual ways, including inference
from circumstantial evidence:" Id.at 842 A"factfinder may conclude

that a prison official knew of a substantial risk from the very

fact that the risk was obvious." -

Cognizant of Plaintiff's condition, and after multiple request
urging the Defendants to provide some form of relief from the excuriating
pain, Defendants Wayne Ulit and Clement Ogbuehi still chosé not to.
take any appropriate action. |

THE DEFENDANTS. WERE DELIBERATE INDIFFERENCE TO PLAINTIFF'S
MEDICAL NEEDS.

"The requirement of deliberate indifference is less stringent
in cases involving a prisoner's medical needs than in other cases
involving harm to incarcerated individuals because the State's
responsibility to provide inmates with medical care ordinarly does
not conflict with competing administrative concerns." McGucin, 974
F.2d at 1060. The Two minimum conditions required to establish
deliberate indifference are:(1)that there was some purposeful act
of failure to act on the part of the Defendant(s], and (2)the
deliberate indifference was harmful. Id. Once those prerequisites
are met, it is up to the factfinder to determine whether or not the

Defendants was'deliberate indifferent’ to the prisoner's medical

needs."Id. However,"neither a finding that a defendant's actions

(5)
 

are egregious or that they resulted in significant injury to a prisoner
is required in order to establish a violation of the prisoner's federal
constitutional rights." Id. at 1061.
‘The evidence shows that because Plaintiff did not receive medical
treatment for his Hep-C, his severe pain prolonged and continued
to worsen, and now has developed into cirrhosis of the liver.
Plaintiff's liver is heterogeneous echogenicity and exhibits
a nodular surface contour consistent with cirrhosis, consisting of
disimilar or diverse ingredients of constituents :mixed.
According to the ultrasound of Plaintiff's liver, the image
of the transverse and longitudinal static of the upper quadrant of
the abdomen are suboptimal due to body habitus. Doctor C. Chult,
a liver specialist, recommended dynamic enhanced adbominal CT, which
was not ordered by Defendants Wayne Ulit or Clement Ogbuehi.
Plaintiff's liver also exhibits a nodular small mass of round
irregular shape lump of a mineral or meneral aggregate, a swelling
on the leguminous root that contains symbiotic bacteria, thus a small
abnormal knobby bodily protuberance as a tumorous growth or a calcifi-
cation near the joint.
The Defendants and their agents responded to Plaintiff's Health
Care Appeal with a guideline for treatment of Hepatitis C virus that
had been revised long after Plaintiff became effected with cirrhosis
of the liver. "The guidelines for treatment of Hepatitis C virus
infected patients are outlined in the California
Correctional Health Care Guide: Hepatitis C
(December 2017) that can be found in your institution’ Ss
law library.'
"After review, no intervention at the Director's
Level of Review is necessary as your medical condition

has been evaluated and you are receiving treatment
deemed medically necessary.

It should be noted that Plaintiff was not receiving any medical

(6)
 

treatment for the Hep-C or the Cirrhosis of the liver.

The Magistrate Jusge stated that "Plaintiff's medical history and
treatment were reviewed by multiple doctors who confirmed that he did
not require the treatment he was requesting. There are no allegation
Suggesting that either defendant believe that Plaintiff should be -
receiving the treatment he requested yet failed to provide those treat-
ments." | |

As mentioned above, Doctor CG. Chult, a Liver Specialist,
recommended dynamic enhanced abdominal CT,which was not ordered by
either Defendant.

In Sealock Vs. Colorado, 218 F.3d 1205(10 Cir.2000), the Tenth
Gircuit considered a case in which an inmate alleged that prison
guards were deliberate indifferent to his request for medical care
when he complained of severe chest pain. Id at 1207-8. In reversing
the district court's decision to grant defendant's motion for summary
judgment, the court held that the plaintiff "did not present specific
medical evidence of damage to his heart resulting from the [guards' ]
delay. Even if appellant failed to show that his heart was damaged
by the delay, however, we believe he has shown that his need was
sufficiently serious to require prompt medical attention."

Id. at 1210.

The Defendants knew that Plaintiff was suffering from Hep-C-
and that Hep-C could develop into cirrhosis of the liver yet they
stood by and allowed Plaintiff's condition worsen. ‘Plaintiff now has
cirrhosis of the liver. |

WHEREFORE, Plaintiff request that the Court issue an Order
granting Plaintiff's Objection to the Magistrate Judge's Finding

and Recommendations.

(7)
DATED: 4 x /7

RESPECTFULLY
SUBMITTED,

, 2020

| Pntee tb Alon.

GERRY 4GfLLLIAMS/PLAINTIFF/IN PRO SE

(8)
 

PROOF OF SERVICE BY MAIL

I, GERRY WILLIAMS, declare that I ama resident of California State
Prison, over the age of 18 years, a citezen of the United States,
and a party to the within action. My address is P.O. Box 8457,
Lancaster, CA 93539-8457. |

I served the attached:OBJECTION TO THE MAGISTRATE

 

JUDGE'S FINDING AND RECOMMENDATION, by placing a true and correct
copy thereof in a sealed envelope with postage fully pre-paid in
the United States mail addressed to the following:

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORNIA

2500 TULARE STREET, ROOM 1501

FRESNO, CA 93721-2201
I, GERRY WILLIAMS, declare under the penalty of perjury that the
foregoing is true and correct.

Executed on this /97% day of APR«L ,2020, at P.O. Box
8457, Lancaster, CA 93539-8457.

Hang Lda

D ECLARANT
